     Case 2:20-cv-00038-KS-MTP Document 1 Filed 02/21/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF MISSISSIPPI
                              EASTERN DIVISION

KATHY HARRIS and JOSHUA HARRIS                                                 PLAINTIFF

v.                                    CIVIL ACTION NO. 2:20-cv-38-KS-MTP

MAXIMUS, INC., d/b/a MAXIMUS FEDERAL                                        DEFENDANT

                                                             JURY TRIAL REQUESTED

                                      COMPLAINT


                                             1.

       This is a suit for declaratory, monetary and equitable relief to redress both

interference with statutory employment rights and retaliation for the plaintiff’s lawful

exercise of those rights, all in violation of the Family and Medical Leave Act, 29 U.S.C.

§§ 2601 et seq. (“FMLA”), and for the torts of outrage and negligent infliction of emotional

distress. Named as plaintiff is Kathy Harris and her husband Joshua Harris, who are adult

residents of Petal, Forrest County, Mississippi. Plaintiff Kathy Harris brings employment

discrimination claims while her husband brings loss of consortium claims.

       Plaintiffs’ causes of action arise out of employment discrimination by defendant

against plaintiff Kathy Harris, who was employed by Maximus Federal at its location in

Hattiesburg, Mississippi. The Court has jurisdiction pursuant to 29 U.S.C. § 2617; 28

U.S.C. § 1331; and 28 U.S.C. §§ 2201-2202 and other applicable law. All acts complained

of by defendant against plaintiff Kathy Harris, including her termination from employment,

occurred in Hattiesburg, Mississippi, and therefore venue is proper in this Court.

       Named as defendant is Maximus Inc., which does business as its wholly owned

subsidiary Maximus Federal. Defendant Maximus Inc. is a Virginia corporation and may



                                           -1-
    Case 2:20-cv-00038-KS-MTP Document 1 Filed 02/21/20 Page 2 of 6




be served in Mississippi via its registered agent for service of process Corporation Service

Company, 7716 Old Canton Road, Suite C, Madison MS 39110.

                                              2.

       Plaintiff Kathy Harris was employed by Maximus Federal at a call center in

Hattiesburg, Mississippi. Plaintiff is a Type 1 diabetic and thus suffers a medical disability

cognizable under the Americans with Disabilities Act (the “ADA”) and 29 C.F.R. §

1630.2(j)(3)(iii), as well as the Family and Medical Leave Act (the “FMLA”). Plaintiff

submitted a reasonable accommodation request under the ADA by her doctor to be allowed

to have certain types of food at her workstation. At first defendant Maximus allowed this

reasonable accommodation but later would not allow her to have the fast-acting, emergency

food that she needed at her workstation. Instead, defendant arbitrarily and capriciously

denied plaintiff’s accommodation by allowing her some foods, but not the specific types

of food that she needed in order to treat sudden drops in her blood sugar levels.

       Plaintiff was eligible for and requested leave time under the FMLA which was

granted by defendant. The purpose of the FMLA leave time was to allow her to leave work

early or not come into work on occasions where she was unable to work due to her diabetes

medical condition. However, because she was not allowed to have the right type of food

at her workstation, she had to leave work more frequently and used up FMLA leave that

she otherwise would not have used. Plaintiff informed her employer that denying her ADA

accommodation was causing her to miss more work, but they still refused to allow the

accommodation. She was allowed to have up to five episodes of FMLA leave per month,

up to eight hours per episode. Because her ADA reasonable accommodation had been

taken away from her, she had six episodes of FMLA leave in January 2020.




                                            -2-
    Case 2:20-cv-00038-KS-MTP Document 1 Filed 02/21/20 Page 3 of 6




       Plaintiff then asked for and was approved for a one-time extension for an additional

episode, which meant that her employer specifically approved her to have six FMLA

episodes for January. However, plaintiff’s supervisor and the site manager fired her

anyway on the basis that she had used six FMLA episodes. Since plaintiff had obtained

approval for a one-time extension for the missed sixth FMLA period, there was no

legitimate or lawful reason to fire her. Instead, she was fired because her employer did not

want to accommodate her by allowing food at her desk or by allowing her to miss hours of

work under the FMLA; because of her internal complaints regarding the failure to

accommodate her medical condition; because of her report that she had suffered medically

due to their failure to accommodate her medical condition; and in retaliation for her internal

complaints and use of FMLA leave. For these and other reasons to be shown during

discovery and proved at trial, defendant is liable for damages under the FMLA and its

associated regulations.

                                              3.

       Plaintiff was qualified to take leave pursuant to the Family and Medical Leave Act,

and by granting plaintiff’s request for FMLA leave the defendant is estopped from denying

her right to do so under the statute. Defendant used plaintiff’s taking of FMLA leave as a

negative factor in its decision to terminate plaintiff. Defendant interfered with, restrained,

and/or denied Plaintiff’s exercise of her rights under the FMLA Defendant willfully

violated the Family and Medical Leave Act,. Plaintiff requested leave and/or otherwise

asserted FMLA rights, but was interfered with, restrained or denied the exercise (or

attempts to exercise) rights provided by the Act. Defendant violated the FMLA, 29 USCS




                                            -3-
    Case 2:20-cv-00038-KS-MTP Document 1 Filed 02/21/20 Page 4 of 6




§ 2615 et seq., and its regulations, including but not limited 29 CFR § 825.220(a)(1)-(3).

Defendant is therefore liable for retaliation pursuant to the FMLA.

                                             4.

       When an employer violates both the FMLA and a discrimination law, an employee

may be able to recover under either or both statutes; if an employee is a qualified individual

with a disability within the meaning of the ADA, the employer must make reasonable

accommodations in accordance with the ADA. At the same time, the employer must afford

an employee his or her FMLA rights. 29 CFR § 825.702. Notice is hereby given that

plaintiff has filed a Charge of Discrimination with the Equal Employment Opportunity

Commission, alleging violations of the Americans with Disabilities Act. Plaintiff

specifically does not bring any ADA claims in this Complaint, however Plaintiff may in

the future amend this Complaint to include ADA claims upon receiving a Notice of Right

to Sue from the EEOC and when all statutory jurisdictional prerequisites are satisfied.

                                             5.

       Defendant caused severe mental anguish to plaintiff Kathy Harris through its

above-described actions, and has committed the torts of intentional infliction of emotion

distress and negligent infliction of emotional distress. Defendant's acts are ones that evoke

outrage or revulsion in civilized society, and defendant’s behavior toward Kathy Harris

was malicious, intentional, willful, wanton, grossly careless, indifferent or reckless, and

thereby caused her to suffer severe mental anguish and emotional distress. Moreover,

defendant’s behavior caused demonstrative harm resulting in physical manifestations of

emotional distress and actual physical injury that were reasonably foreseeable. Plaintiff




                                            -4-
    Case 2:20-cv-00038-KS-MTP Document 1 Filed 02/21/20 Page 5 of 6




therefore seeks emotional distress and punitive damages under the tort laws of the State of

Mississippi.

                                             6.

       Because of the actions by defendant toward plaintiff Kathy Harris, her husband,

plaintiff Joshua Harris, has lost and been deprived of the services of his wife, including

loss of consortium, service, and society, and is entitled to compensatory damages as

available under the laws of the State of Mississippi.

                                             7.

       Plaintiffs are entitled to and hereby demand a right to trial by jury on all claims.

                                             8.

       WHEREFORE, plaintiff Kathy Harris respectfully prays that the Court:

       1.      Empanel a jury to hear her claims brought under federal and state law;

       2.      Declare that defendant Maximus violated her rights under the FMLA;

       3.      Reinstate her to her former position or to an equivalent position will full

benefits, pay and seniority rights as if she had never been terminated;

       4.      Award her actual damages in the form of (A) back salary with fringe

benefits, lost vacation, raises, bonuses and other forms of compensation of all kinds (plus

prejudgment interest) to cover the period from her termination through the date of trial;

and (B) front pay and fringe benefits, lost vacation, bonuses, raises and other forms of

compensation of all kinds to redress the loss of her employment and opportunities for

career advancement for a period commencing on the date of trial and extending for a

reasonable period into the future;




                                            -5-
    Case 2:20-cv-00038-KS-MTP Document 1 Filed 02/21/20 Page 6 of 6




       5.      In addition to the foregoing actual damages, award her all damages,

including but not limited to liquidated damages, as provided by 29 U.S.C. § 2617(a)(1) and

other applicable law.

       6.      In addition to any judgment awarded to the plaintiff, allow a reasonable

attorney’s fee, reasonable expert witness fees, and other costs of the action to be paid by

the defendant pursuant to 29 U.S.C. § 2617(a)(1)(B).

       7.      Award her emotional distress damages and punitive damages.

       8.      Award such other damages as may be provided by law that are found after

a trial of this matter to be fair and just. Deus autem omnipotens benedicat Americae.

       Respectfully submitted on Friday, February 21, 2020, A.D.

                                         LEE LAW FIRM, LLC


                                   By:
                                         K. Douglas Lee, MSB# 9887
                                         628 Churchwell Road
                                         Hattiesburg, MS 39401
                                         Phone: (601) 583-4447
                                         Fax: (601) 450-0152
                                         doug@leelaw.us
                                         Attorney for Plaintiff




                                           -6-
